MEMORANDUM **
Albert M. Holguin, a Nevada state prisoner, appeals pro se from the district *728court’s judgment dismissing his 42 U.S.C. § 1988 action, alleging slander, libel and defamation. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed the action because Holguin’s complaint did not allege facts to show that the defendant acted under color of state law or deprived Holguin of a constitutional or federal right. See Lopez v. Dept. of Health Servs., 939 F.2d 881, 883 (9th Cir.1991) (stating that to obtain relief under 42 U.S.C. § 1983, a plaintiff must plead that the defendants acting under color of state law deprived plaintiff of rights secured by the Constitution or federal statutes).
We do not consider Holguin’s argument that he is a “limited public figure” for the purposes of stating a cognizable claim for defamation, because the argument is raised for the first time on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999) (stating that, as a general rule, the court will not consider arguments that are raised for the first time on appeal).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.